The Non-Final Office action (10/3/2022) is hereby vacated, replaced with the current Office action.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6th 2020 has been entered.

	According to paper filed September 12th 2022, claims 1-35 are pending for examination with an August 30th 2016 priority date under 35 USC §371.
By way of the present Amendment, claims 1-17 are previously canceled and claims 18, 22-25,  and 29-31 are amended. Claim 36 is newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-35 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.

	In claim 18, the “a second time” of the newly amended feature, “at a second time after the first time, while the first body part is still in contact with the touchpad”, is unclear. It is unclear if at the “second time” means, subsequently after touching the touchpad with a first body part, touch the touchpad with a second body part? In other words, the newly amended feature means “touch the touchpad with a first body part then add a second body part?
Thus, it is further unclear what is the difference between the newly claimed feature and a two-finger swiping input? Said feature is not cited in the present Office action until further clarification provided. Same rationale applies to claim 25.
Claim 35 recites “the function value is presented at a same position.” Said feature is unclear what exactly is the “a same position”?

The following is a quotation of 35 U.S.C. §112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. §112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 22-24, 29-31, and 35 are rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 22 fails to recite additional features to further limit its parent claim 18. Same rationale applied to claim 29. The controller is already configured to recognize a first finger (i.e., a first body part) or a second finger (i.e., a second body part) of a user of claim 18. Same rationale applies to claim 29.
Claim 35 recites a menu, a submenu, and a function that are already recited in its parent claim , claim 18. Claim 35 fails to further limit claim 18.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-36 are rejected under 35 U.S.C. §103 as being unpatentable over Litwiller (US 2003/
0234824), hereinafter Litwiller, and further in view of Magee et al. (US 9,235,967), Magee.

Claim 18
“A method for preselecting and/or selecting at least one of a menu, a submenu, a function, and a function value of an electronic device, comprising” Litwiller [0010] discloses “the software monitoring the touch inputs made to the touch screen display is to be modified by one skilled in the art so that the grid element being touched initiates a two step process … The first menu selection causes the monitoring software to provide audible feedback which identifies the menu option just touched by the user”:

“displaying the at least one of the menu, the submenu, the function, and the function value on a touchpad, wherein the displayed at least one of the menu, the submenu, the function, and the function value on the touchpad are configured to be preselected or selected” Litwiller [0010] discloses “the software monitoring the touch inputs made to the touch screen display is to be modified by one skilled in the art so that the grid element being touched initiates a two step process … The first menu selection causes the monitoring software to provide audible feedback which identifies the menu option just touched by the user”;

“receiving by a computer processor configured as a controller of the electronic device an input in response to touching a touchpad of the electronic device with a first body part, at a first time, to at least one of preselect and select the menu, the submenu, the function, or the function value” Magee col.78 lines 1-18 discloses “[t]he number and/or sequence of fingers 731 contacting the input surface 730 provides an input corresponding to the second character of the PIN. … the terminal processor 702 generates a verbal output of the character to the audio output port 754. … Verbal outputs may instruct the user to touch the input source in a certain way (for example with two fingers) to enter the pin and in another way (for example three fingers) to cancel and start over”;

“activating an audible feedback by a controller of the electronic device in response to an input from an additional touch of the touchpad at any point with a second body part, at a second time after the first time, while the first body part is still in contact with the touchpad” Magee col.5 lines 15-18 discloses “the auxiliary display may serve as a touchpad input device. … the user through contact with the input surface of the auxiliary display may move the pointing device to select items displayed on the primary display and may then provide inputs to select the items being pointed to” and col.85 lines 56-59 discloses “letter, numbers, words, characters or other values may be input via a series of single or multiple finger contacts with the input surface of the display”;

“outputting the audible feedback for the at least one of preselected and selected menu, submenu, function value, or function of the electronic device” Litwiller [0007] discloses “the software monitoring which row/column areas of the touch screen’s display grid have been touch by the user in response to a menu option selection is toggled to initiate a two step process wherein upon a user making a first touch of an active grid menu option on the touch screen display audible feedback is provided indicating to the user the nature of the particular menu option just selected”.

Litwiller and Magee disclose analogous art. However, Litwiller does not spell out the “first and second body part” as recited above. It is disclosed in Magee. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Magee into Litwiller to enhance its multi-step selections functions.

Claim 19
“applying and dragging of a third body part to alter a preselected or selected function value” Magee col.85 lines 18-30 discloses “a user may touch the input surface and slide or drag his finger along the input surface … As the user drags his finger, verbal outputs corresponding to sequential numerical characters may be resolved through operation of at least one processor and signals corresponding thereto outputted to the audio port”.

Claim 20
“wherein each of the menu, the submenu, the function, and the function value is associated with a respective position on the touchpad” Litwiller [0010] discloses “[t]he first menu selection causes the monitoring software to provide audible feedback which identifies the menu option just touched by the user”.

Claim 21
“wherein each of the menu, the submenu, the function, and the function value is preselectable and/or selectable by a touch of the associated position” Litwiller [0010] teaches “The first menu selection causes the monitoring software to provide audible feedback which identifies the menu option just touched by the user”.

Claim 22
“wherein the controller is configured to recognize the first body part is a first finger” Magee col.78 lines 1-18 discloses “the user to touch the input source in a certain way (for example with two fingers) to enter the pin and in another way (for example three fingers) to cancel and start over”.

Claim 23
“wherein the controller is configured to recognize the second body part is a second finger” Magee col.78 lines 1-18 discloses “the user to touch the input source in a certain way (for example with two fingers) to enter the pin and in another way (for example three fingers) to cancel and start over”. 

Claim 24
“wherein the first and second body parts touch the touchpad adjacently” Magee col.78 lines 1-18 discloses “the user to touch the input source in a certain way (for example with two fingers) to enter the pin and in another way (for example three fingers) to cancel and start over”. 

Claim 25
Claim 25 is rejected for the similar rationale given for claim 18.

Claim 26
“wherein the applying and dragging of a third body part is usable to alter a function value” Magee col.85 lines 18-30 discloses “a user may touch the input surface and slide or drag his finger along the input surface … As the user drags his finger, verbal outputs corresponding to sequential numerical characters may be resolved through operation of at least one processor and signals corresponding thereto outputted to the audio port”. Claim 26 recites a negative limitation that does not carry any patent weight because it is unclear if the “dragging” is an intentional act without accuracy or the “dragging” is simply a random act without any expected result. 

Claims 27-31
Claims 27-31 are rejected for the similar rationale given for claims 20-24 respectively.

Claim 32
“wherein the touchpad has a capacitive, inductive, resistive, or optical touch detection” Magee col.42,
lines 34-47 discloses “other embodiments covers may implement electro-optic features to control the point of view from which user inputs can be detected. … In still other embodiments electro-optic properties such as providing a polarizing effect or Fresnel lens effect may be achieved to limit observation of the keys to a field of view of the user”.

Claim 33
“wherein the touchpad is a touchscreen” Magee col.3, lines 41-42 discloses “touch screen display”.

Claim 34
“wherein the touchscreen has an electro-optical display” Magee col.42, lines 34-47 discloses “other embodiments covers may implement electro-optic features to control the point of view from which user inputs can be detected. … In still other embodiments electro-optic properties such as providing a polarizing effect or Fresnel lens effect may be achieved to limit observation of the keys to a field of view of the user”.

Claim 35
“wherein during any given display configuration, the at least one of the menu, the submenu, the function, and the
function value is presented at a same position” Litwiller [0010] discloses “the software monitoring the touch inputs made to the touch screen display is to be modified by one skilled in the art so that the grid element being touched initiates a two step process … The first menu selection causes the monitoring software to provide audible feedback which identifies the menu option just touched by the user”.

Claim 36
Claim 36 is rejected for the similar rationale given for claim 18.

Response to Arguments
	Applicant's arguments filed September 12th 2022 have been fully considered but they are not persuasive.
One of the key features of the present invention is the two body parts touch on a touchpad.  However, how and when these body parts touch the touchpad is not clearly recited in the pending claims. Applicant traverses the cited prior art references with languages like “brief raising and lowering”, apparently, the timing and ordering of the two body-part touches on the touchpad is important.
As indicated in the 35 USC §112(b) rejections of the present Office action, there are a plurality of possible interpretations of the newly amended two body-part touches of claims 18 and 25. For example, one possible two body-part touches is that a first touch remains on the touchpad while a second touch joins, and another possible two body-part touches is that a first touch remains on the touchpad while a second touch is “brief lowering and raising”.
Evidently, applicant forgets that the claimed features are rejected but vehemently argues about the cited references disclosures over the present “invention”, such as the discussion of the disadvantages of that Litwiller provides audible feedback for single touch or the discussion of the multiple fingers touch disclosure of Magee. Further claim amendments is deemed necessary to move the prosecution forward.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088. The examiner can normally be reached Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175